Citation Nr: 0213648	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right foot 
disability, to include as a residual of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a right foot disability.  


FINDING OF FACT

There is no competent medical evidence establishing that the 
veteran's current right foot disability, which was first 
documented many years after service, is related in any way to 
service, to include as being due to frostbite.


CONCLUSION OF LAW

A right foot disability, to include as a residual of 
frostbite, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1154 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The Board 
notes that by letter dated in February 2001, the RO informed 
the veteran of the existence of the VCAA and summarized its 
provisions.  In addition, the supplemental statement of the 
case issued in June 2002 set out the pertinent provisions of 
the VCAA and set forth action required of the veteran, as 
well as the assistance VA provides in the development of the 
case.  The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as actions expected of him, and that VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding VA's duty to assist, the Board notes that the 
claims file documents VA attempts to obtain the veteran's 
service medical records, and contains post-service VA 
treatment records and treating physicians' statements.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  The Board notes that the 
veteran has acknowledged that records of physicians who 
reportedly treated him are not available.  Additionally, the 
record contains a VA clinical opinion as to the etiology of 
the disability at issue.  Accordingly, the Board finds that 
all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


Factual background

The service medical records are unavailable, presumably 
having been destroyed in a fire in a records center.  

In statements dated in April 2000, two physicians, at least 
one of whom was a VA doctor, related that they were familiar 
with the veteran's current medical condition, as well as his 
past medical history. Each physician concluded that his right 
foot disability was "likely as not a continuation of a 
frozen foot condition suffered" in service during the Battle 
of the Bulge in December 1944.

The veteran was afforded a VA cold injury protocol 
examination in October 2000.  It was noted that the examiner 
reviewed the veteran's medical records and the claims folder.  
The veteran stated that while in Germany in 1944, he was with 
a unit that was outdoors, riding in jeeps with no shelter.  
He stated that it was winter and that there was one to two 
feet of snow.  He claimed that his feet became cold and wet.  
He reported that he was outdoors in these conditions for two 
to three days.  He maintained that he believed that he had 
frostbite.  Following an examination, the pertinent diagnoses 
were history of cold injuries to the bilateral feet, with 
residual numbness and tingling by history; diabetes mellitus, 
poorly controlled; and peripheral neuropathy, secondary to 
diabetes.  The examiner commented that it was not likely that 
the veteran's foot disability was due to the cold injury 
exposure.  She added that it was likely that his peripheral 
neuropathy was due to long-standing poorly controlled 
diabetes mellitus.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, but these efforts were unsuccessful.  
In this regard, it is noted that the National Personnel 
Records Center responded to the RO's request for the service 
medical records and indicated that they were fire-related and 
that no records from the Surgeon General's office were 
available.  Accordingly, another attempt to procure the 
service medical records is not necessary.

The Board acknowledges that two physicians have opined that 
it is likely that the veteran's right foot disability is a 
continuation of the frozen foot condition he experienced 
during service.  Further, the Board concedes that the veteran 
is competent to state that he was exposed to cold weather 
conditions.  As noted above, following the VA examination in 
October 2000, the VA physician specifically concluded that it 
was not likely that the veteran's foot condition was due to 
cold exposure injury in service, but rather, due to his 
diabetes mellitus.  The Board finds that this opinion is of 
greater probative value than the April 2000 statements since 
it was predicated on a review of the medical records and the 
veteran's claims folder.  There is no indication that the 
physicians who submitted the April 2000 statements reviewed 
the record or relied on anything other than the veteran's 
subjectively reported history.  The United States Court of 
Appeals for Veterans Claims has held that it is the Board's 
duty to determine the credibility and weight of evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
may not ignore the opinion of a physician, it is certainly 
free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board 
finds, therefore, that the weight of the evidence is against 
the claim for service connection for a right foot disability, 
to include as a residual of frostbite.  


ORDER

Service connection for a right foot disability, to include as 
a residual of frostbite, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

